Citation Nr: 9926747	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  95-19 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for skin disorder, to 
include folliculitis, as a result of exposure to herbicides.

3.  Entitlement to service connection for weakness in the 
lower extremities.

4.  Entitlement to service connection for numbness in the 
fingers and toes.

5.  Entitlement to service connection for decreased eyesight.

6.  Entitlement to service connection for gastrointestinal 
disorder, to include gastritis and gastroesophageal reflux 
disease.

7.  Evaluation for left ear hearing loss disability, 
currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
April 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1994 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for left ear hearing loss disability and 
assigned a noncompensable evaluation.  The RO denied service 
connection for (1) post-traumatic stress disorder; (2) skin 
disorder; (3) weakness of the lower extremities; (4) numbness 
in fingers and toes; (5) decreased eye sight; and (6) 
gastrointestinal disorder.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  Competent evidence that folliculitis is connected to 
either service or exposure to herbicides is not of record.

2.  Competent evidence of a current disability manifested by 
weakness in the lower extremities is not of record.

3.  Competent evidence of a current disability manifested by 
numbness in the fingers and toes is not of record.

4.  Competent evidence of current decreased eyesight is not 
of record.

5.  Competent evidence of a nexus between the diagnoses of 
gastritis and gastroesophageal reflux disease and service is 
not of record.

6.  Current left ear hearing loss disability is manifested by 
an average pure tone threshold of 29 decibels.  
Discrimination ability is 82 percent correct.


CONCLUSIONS OF LAW

1.  The claim for service connection for skin disorder, to 
include folliculitis, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection for weakness in the 
lower extremities is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim for service connection for numbness in the 
fingers and toes is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim for service connection for decreased eyesight 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for gastrointestinal, to 
include gastritis and gastroesophageal reflux disease, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  Left ear hearing loss disability is no more than 
0 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, Part 4, Diagnostic Code 6100 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The appellant claims that he developed skin problems, 
weakness in the lower extremities, numbness in fingers and 
toes, decreased eyesight, and a gastrointestinal disorder in 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
chloracne or other acneform disease consistent with chloracne 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e) (1998).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that folliculitis, weakness in 
lower extremities, numbness in fingers and toes, decreased 
eyesight, and gastrointestinal disorder arose under combat 
situation.  Thus, entitlement to application of 38 U.S.C.A. 
§ 1154(b) is not warranted.

Service medical records reveal that at entrance, the 
appellant's visual acuity was 20/20 in each eye.  The 
appellant was seen at the optometry clinic that same month.  
His visual acuity was 20/20 in each eye.  External 
examination  and ophthalmoscopy were negative.  In December 
1967, the appellant was seen with abdominal pain associated 
with intermittent nausea and vomiting, but no diarrhea.  
Examination revealed the abdomen to be tender in the 
epigastric region.  No diagnosis was entered.  He was seen in 
January 1968 with complaints of the inability to eat.  The 
examiner stated that he was not sure if the appellant was 
really sick.  He was sent to Mental Hygiene.  There, the 
examiner stated that the appellant was homesick and wanted to 
be discharged from service.

In January 1968, the appellant was diagnosed with functional 
gastrointestinal complaints.  In August 1969, the appellant 
reported epigastric pain, cramping pain, and vomiting.  
Examination of the abdomen was soft and nontender without 
masses.  The diagnosis entered was gastritis.  In October 
1969, the appellant had a painful nodule in his scrotum.  It 
was later diagnosed as an abscess.  In April 1970, 
examination of the eyes, ophthalmoscopic, abdomen and 
viscera, upper extremities, lower extremities, and skin were 
all normal.  The appellant's visual acuity was 20/20 in each 
eye.  In a report of medical history completed by the 
appellant at that time, he stated "no" to ever having or 
having now eye trouble, skin disease, frequent indigestion, 
stomach, liver, or intestinal trouble, and paralysis.  

In a December 1992 VA outpatient treatment report, an upper 
gastrointestinal series revealed asymmetric scarring of 
distal esophagus, gastroesophageal reflux to level of mid-
esophagus, no acute esophagitis, and inadequate duodenal bulb 
images secondary to muscle spasms.  The remainder of the 
study was normal.  The diagnosis was gastroesophageal reflux 
disease.  

The appellant underwent a VA examination in March 1993.  The 
appellant reported a burning pain in his stomach each 
morning.  He stated that this occurred once every three days 
and that he would take antacids.  He stated that he 
regurgitated clear material about once every three months.  
On occasions, there was blood in the material.  The diagnosis 
entered was gastritis.  Additionally, the appellant reported 
that he had some numbness in his left leg and right arm.  He 
stated that if he stood for any prolonged period of time on 
his feet that the bottom of his feet would become numb.  The 
VA examiner stated that the appellant had had no injury to 
his spinal cord or trauma to his nerves.  Examination of the 
right upper extremity on the anterior surface revealed no 
deformities of the musculature.  There was no neurological 
deficit noted.  He had good muscle strength and good 
sensation.  Examination of the lateral aspect of the thigh 
just below the buttocks revealed no muscular deformity.  
Sensation was good in that area, and there was no limitation 
of movement.  The impression was no peripheral disease.

The appellant underwent a VA examination in April 1993.  The 
appellant reported that he would get sores and that they 
would take a long time to heal.  He stated that he would get 
bumps on his legs and sometimes on his buttocks and back and 
that they would heal leaving dark spots on his skin.  Upon 
physical examination, there was on scab on the left calf, 
which was excoriated.  He had several hyperpigmented macula 
scattered on the lower extremities, but no primary lesions.  
He had superfical scars.  On his buttocks and back, there was 
perifollicular erythematous and hyperpigmented papillas.  
There were no pustules.  The assessment was folliculitis with 
secondary excoriation.

The appellant underwent a VA examination in May 1994.  The 
appellant reported that he was in Vietnam and had a rash.  He 
reported numbness in his feet.  The examiner entered a 
diagnosis of possible herbicide exposure.  In a June 1994 VA 
outpatient treatment report, the appellant reported a 
constant rash on his lower arms and legs.  The examiner 
stated that the appellant was exposed to Agent Orange.  The 
findings were pigmented macules on the forearms and ankles 
bilaterally.  The assessment was post-inflammatory 
hyperpigmentation.  The examiner stated that there was no 
evidence of chloracne.  

The appellant underwent a VA examination in May 1995.  
Examination of the appellant's pupils were equal and reacted 
equally to light.  By confrontation, his peripheral visual 
region was full.  There was vague tenderness over the 
epigastric area to palpation.  There was an absence of 
definite tenderness or rebound.  The feet were not tender, 
and dorsal flexion was present and bilateral.  The VA 
examiner noted that the appellant complained of pain in his 
left hip and left knee.  There was a presence of scars that 
the VA examiner stated were likely from folliculitis of the 
lower extremities.  The motor status, coordination, and 
equilibrium were fairly well preserved except for presence of 
weakness of the upper and lower extremities against 
resistance.  The relevant diagnoses were pain in the left 
lower extremity of unclear etiology.  The VA examiner noted 
that there was the presence of degenerative joint disease of 
the left hip and a reduction of range of motion and that the 
appellant had a restriction and pain in his knees which was 
of unknown etiology.  

a.  Skin disorder

The Board finds that the appellant's claim for service 
connection for a skin disorder, to include folliculitis, as 
being due to herbicide exposure is not well grounded.  The 
appellant has brought forth evidence of a diagnosis of 
folliculitis; however, such diagnosis has not been related to 
service or been related to Agent Orange exposure in service.  
See Caluza, supra.  The appellant has stated that he 
developed a rash in service; however, he has not attempted to 
establish continuity of symptomatology.  No medical 
professional has related the diagnosis of folliculitis to 
service.

It must be noted that chloracne is the only skin disability 
which has been shown to have a positive association to the 
exposure of herbicides, with which the appellant has not been 
diagnosed.  In fact, when examined in June 1994, the VA 
examiner made a finding that there was no evidence of 
chloracne.

Although the appellant has claimed that his current skin 
disability is related to Agent Orange exposure or to service, 
he is a layman and he is not competent to render an opinion 
regarding matters involving medical causation or diagnosis.  
See Espiritu, 4 Vet. App. at 494; see also Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995) (en banc) ("[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)").

Thus, the appellant has failed to submit competent medical 
evidence of a nexus between the diagnosis of folliculitis and 
service, including exposure to Agent Orange, and thus the 
claim for service connection for a skin disorder is not well 
grounded.  See Caluza, supra.  


b.  Weakness in lower extremities and numbness in fingers and 
toes

The appellant underwent a VA examination in March 1993.  The 
VA examiner made a finding that the appellant had no 
peripheral disease.  When examined in May 1995, the examiner 
noted weakness, but could not give an etiology or a 
diagnosis.

Thus, the appellant has not brought forth evidence of a 
current disability manifested by weakness in lower 
extremities or numbness in his fingers and toes.  The Court 
has stated that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held that 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau, 2 Vet. App. 143-44.  Because the 
appellant has not submitted any competent evidence of 
peripheral neuropathy or any other diagnosis, the Board must 
deny the claim for service connection for weakness in lower 
extremities and numbness in fingers as not well grounded. 

As to the finding of weakness in the May 1995 examination 
report, the VA examiner did not enter a diagnosis relating to 
manifestations of weakness.  Thus, the appellant does not 
have a diagnosis of weakness in the lower extremities and 
numbness in the fingers and toes due to disease or injury.  
Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . . ."  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  The findings of weakness 
do not establish that there is a disability resulting from an 
injury or a disease.  See id.  In the absence of proof of a 
present disease or injury, there can be no valid claim.  

Although the appellant has claimed that he has weakness in 
his lower extremities and numbness in his fingers and toes 
due to service, he is a layman and he is not competent to 
render an opinion regarding matters involving medical 
causation or diagnosis.  See Espiritu, 4 Vet. App. at 494; 
see also Edenfield, 8 Vet. App. at 388.

c.  Decreased eyesight

The appellant has not brought forth evidence of decreased 
eyesight either in service or currently.  The Court has 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held that 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim."  Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143-44.  Because the appellant has 
not submitted any competent evidence of decreased eyesight, 
the Board must deny the claim for service connection as not 
well grounded. 

Although the appellant has claimed that he has decreased 
eyesight, he is a layman and he is not competent to enter a 
diagnosis or render an opinion regarding matters involving 
medical causation or diagnosis.  See Espiritu, 4 Vet. App. at 
494; see also Edenfield, 8 Vet. App. at 388.

d.  Gastrointestinal disorder

The appellant's claims for service connection for 
gastrointestinal disorder, to include gastritis and 
gastroesophageal reflux disease, is not well grounded.  The 
appellant is competent to state that he had gastrointestinal 
problems in service, which his service medical records 
substantiate.  However, there was a finding that the 
appellant's gastrointestinal complaints were functional.  The 
appellant is not competent to state that he developed a 
gastrointestinal disorder in service.  The appellant has not 
brought forth the necessary nexus evidence between the 
current diagnoses of gastritis and gastroesophageal reflux 
disease and service.  See Caluza, supra.

No medical professional has attributed the appellant's 
diagnoses of gastritis and gastroesophageal reflux disease to 
service.  The Board is aware that the appellant was diagnosed 
with gastritis in service; but as stated above, no medical 
professional has attributed the current diagnosis of 
gastritis to service.  The appellant's statements do not 
establish continuity of symptomatology.  Although there was a 
notation of functional during service, neither irritable 
bowel syndrome nor functional bowel syndrome were diagnosed 
during service or after service.  

Although the appellant has claimed that he has 
gastrointestinal problems that are related to service, he is 
a layman and he is not competent to render an opinion 
regarding matters involving medical causation or diagnosis.  
See Espiritu, 4 Vet. App. at 494; see also Edenfield, 8 Vet. 
App. at 388.


e.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in October 1997.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  

II.  Hearing loss

The appellant claims that his left ear hearing loss 
disability is worse than the noncompensable evaluation 
contemplates.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
evaluation in excess of 0 percent for left ear hearing loss 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The Board has continued the issue as entitlement to 
an evaluation in excess of 0 percent since service connection 
has been granted.  The appellant is not prejudiced by this 
naming of the issue.  The Board has not dismissed the issue, 
and the law and regulations governing the evaluation of the 
disabilities are the same regardless of how the issue has 
been phrased.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability has not significantly changed 
and a uniform evaluation is appropriate in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

The appellant underwent a VA audiological evaluation in 
March 1993.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
LEFT
25
30
35
25

Speech audiometry revealed speech recognition ability of 
82 percent in the left ear.  The VA examiner stated that the 
appellant had mild sensorineural hearing loss for the left 
ear and that the appellant had good speech discrimination in 
that ear.  

Disability evaluations are based upon average impairment of 
earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. (1998).

The Board must note that 38 C.F.R. §§ 6100-6110, which 
addresses evaluations for impairment of auditory acuity, 
changed effective June 1999.  When a regulation changes after 
a claim has been filed but before the appeal process has been 
completed (which would apply here), the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); see 38 U.S.C.A. § 5110.  However, 
here, the changes made to 38 C.F.R. §§ 6100-6110 were not 
substantive in regard to the facts in this case and thus 
neither is more favorable to the appellant's claim.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  VA 
Regulations - Title 38 Code of Federal Regulations Schedule 
for Rating Disabilities - Transmittal Sheet 23 (October 22, 
1987).  See 52 Fed.Reg. 44117-44122 November 18, 1987, and 
correction 52 Fed.Reg. 40439 December 7, 1987.  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for essentially 
normal acuity through level XI for profound deafness.  
38 C.F.R. §§ 4.85 and Part 4, Diagnostic Codes 6100 to 6110 
(1998).  If impaired hearing is service connected in only one 
ear, in order to determine the percentage evaluation from the 
table, the non-service-connected ear will be assigned a Roman 
numeral of I.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

In the October 1997 audiological evaluation, the results 
revealed a numeric designation productive of a 0 percent 
disability evaluation.  38 C.F.R. Part 4, Diagnostic Code 
6100 (1998).  Thus, the preponderance of the evidence is 
against the appellant's claim for an evaluation in excess of 
0 percent for left ear hearing loss disability.  38 U.S.C.A. 
§ 5107, Lendenmann, 3 Vet. App. at 349.  There is no doubt to 
be resolved.


ORDER

Service connection for skin disorder, to include 
folliculitis; weakness in the lower extremities; numbness in 
the fingers and toes; decreased eyesight; and 
gastrointestinal disorder, to include gastritis and 
gastroesophageal reflux disease, is denied.  An evaluation in 
excess of 0 percent for left ear hearing loss disability is 
denied.


REMAND

The RO submitted a description of the appellant's stressors 
to the Environmental Support Group (now U.S. Armed Services 
Center for Research of Unit Records (USASCRUR)).  In a July 
1994 letter, the Environmental Support Group stated that the 
appellant needed to be more specific as to his stressors.  
The RO informed the appellant that he would need to submit 
more detailed stressors.  The appellant has submitted two 
additional descriptions of his stressors.  The RO has 
determined that they are not specific enough.  The Board 
finds that the appellant's statements should be submitted.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO is to submit the two, additional 
documents submitted by the appellant to 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia, 22150.  The RO should ask 
USASCRUR to verify the appellant's 
stressors.  USASCRUR should be requested 
to provide any information which might 
corroborate the appellant's alleged 
stressors.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

